Citation Nr: 0028947	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  94-25 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to an effective date earlier than January 21, 
1993, for service connection for non-Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel
INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which granted service connection for non-Hodgkin's 
lymphoma (NHL) effective from January 21, 1993.  The veteran 
has appealed the assignment of the January 21, 1993, 
effective date to the Board, contending that the effective 
date should be earlier.

A hearing was held on July 24, 2000, by means of video 
conferencing equipment with the appellant in Atlanta, 
Georgia, before Bettina S. Callaway, a member of the Board 
sitting in Washington, DC, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) 
(West Supp. 2000) and who is rendering the determination in 
this case.


FINDINGS OF FACT

1.  The veteran's active duty service from September 1966 to 
September 1969 included service in the Republic of Vietnam.

2.  The veteran's claim for service connection for NHL was 
received by the RO on January 21, 1993.

3.  NHL was diagnosed in June 1992.


CONCLUSION OF LAW

An effective date earlier than January 21, 1993, for service 
connection for non-Hodgkin's lymphoma is not warranted in 
this case.  38 U.S.C.A. §§ 1110, 1116, 5110(a), (g) (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.114 (1996 & 1999), 3.313, 
3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.

The relevant facts of the case are few and are not in 
dispute.  The veteran's active duty service from September 
1966 to September 1969 included service in the Republic of 
Vietnam.  The veteran's application for service connection 
for NHL was received by the RO on January 21, 1993.  On the 
application form, the veteran indicated that the date the 
illness began was on June 16, 1992.

Medical evidence of record -- specifically, an operative 
report, dated June 16, 1992, from Charter Northside Hospital; 
a surgical pathology report from the same hospital, dated 
June 19, 1992; and a January 1993 letter from Kenneth E. 
Harper, M.D., -- shows that on June 16, 1992, the veteran 
underwent a surgical procedure to biopsy the left axillary 
lymph node.  The letter from Dr. Harper shows that the 
veteran was seen initially in Dr. Harper's office on referral 
from Dr. Harry Linkous on June 10, 1992.  As a result of the 
biopsy performed on June 16, 1992, NHL was diagnosed, as is 
shown by the pathology report and as is explained in Dr. 
Harper's letter.

A letter dated January 1993 from the veteran's oncologist, 
Frederick M. Schnell, M.D., shows that the veteran began 
treatment for NHL in early July 1992, that he was 
continuously disabled during the course of treatment, which 
included chemotherapy and radiation therapy, and that he had 
numerous medical complications, finally recovering enough to 
return to work on or about November 1992.  Medical evidence 
dated subsequent to Dr. Schnell's letter shows that the 
veteran continued to be seen for complications from the 
cancer treatment in late 1992 and early 1993.

The veteran contended in his notice of disagreement and VA 
Form 9 substantive appeal that the effective date for service 
connection for NHL should be made retroactive to June 1992.  
The veteran also testified at a hearing before the Board in 
July 2000 at which time he submitted a packet of documents to 
support his argument.  On a VA Form 21-4138, Statement in 
Support of Claim, dated July 2000, the veteran waived his 
right to have the RO consider this additional evidence in the 
first instance.  38 C.F.R. § 20.1304(c) (1999).  The veteran 
contends that he is entitled to an effective date back to 
June 1992 under the provisions of 38 U.S.C.A. § 5110(g) and 
38 C.F.R. § 3.114(a)(3).

Applicable Law.

In order to be eligible for benefits, a veteran must file 
"[a] specific claim in the form prescribed by the 
Secretary."  38 U.S.C.A. § 5101.  Generally, the effective 
date of an award for compensation which is based on an 
original claim, a reopened claim, or a claim for increase, 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  
However, section 5110(g) provides an exception to section 
5110(a):

Subject to the provisions of section 5101 
of this title, where 
compensation . . . is awarded or 
increased pursuant to any Act or 
administrative issue, the effective date 
of such award or increase shall be fixed 
in accordance with the facts found but 
shall not be earlier than the effective 
date of the Act or administrative issue.  
In no event shall such award or increase 
be retroactive for more than one year 
from the date of application therefor or 
the date of administrative determination 
of entitlement, whichever is earlier.

38 U.S.C.A. § 5110(g).  The implementing regulation states in 
pertinent part:

(a) Effective date of award.  
Where . . . compensation . . . is awarded 
or increased pursuant to a liberalizing 
law, or a liberalizing VA issue approved 
by the Secretary or by the Secretary's 
direction, the effective date of such 
award or increase shall be fixed in 
accordance with the facts found, but 
shall not be earlier than the effective 
date of the act or administrative issue.  
Where . . . compensation . . . is awarded 
or increased pursuant to a liberalizing 
law or VA issue which became effective on 
or after the date of its enactment or 
issuance, in order for a claimant to be 
eligible for a retroactive payment under 
the provisions of this paragraph the 
evidence must show that the claimant met 
all eligibility criteria for the 
liberalized benefit on the effective date 
of the liberalizing law or VA issue and 
that such eligibility existed 
continuously from that date to the date 
of claim or administrative determination 
of entitlement. . . .

. . . . 

(3)  If a claim is reviewed at the 
request of the claimant more than 1 year 
after the effective date of the law or VA 
issue, benefits may be authorized for a 
period of 1 year prior to the date of 
receipt of such request. 

38 C.F.R. § 3.114(a) and (3).

In October 1990, VA implemented regulations, now codified at 
38 C.F.R. § 3.313, to establish criteria to be followed in 
considering claims for service connection for NHL by veterans 
who served in Vietnam during the Vietnam era.  These 
regulations were promulgated to implement a decision by the 
Secretary of Veterans Affairs based on the results of a study 
of the association of selected cancers with service in 
Vietnam by the Centers for Disease Control (CDC).  This 
amendment to the regulations was made effective August 5, 
1964.  38 C.F.R. § 3.313; see 55 Fed. Reg. 43123 (Oct. 26, 
1990).

In February 1991, the Agent Orange Act of 1991, Pub.L. No. 
102-4 (codified at 38 U.S.C. § 1116, as amended) (hereinafter 
"the 1991 Act") codified a presumption of service 
connection for veterans who served in Vietnam during the 
Vietnam era and subsequently developed certain diseases 
including NHL.  This Act was made effective upon enactment.  
38 U.S.C.A. § 1116; see also Viglas v. Brown, 7 Vet. App. 1, 
6 (1994).  The implementing regulations were finalized in May 
1993 and made effective February 6, 1991, the date that the 
legislation had been signed into law.  38 C.F.R. § 3.309(e); 
58 Fed. Reg. 29107 (May 19, 1993).

Analysis.

Under the general provision for assigning an effective date 
for an award for compensation based on an original claim, -- 
i.e., that the date "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor", -- the effective date 
assigned by the RO of January 21, 1993, is the correct date 
because that is the date that the RO received the veteran's 
original application for service connection for NHL, and 
therefore that is the earliest effective date that can 
possibly be assigned under the general rule.  38 U.S.C.A. 
§ 5110(a).  The issue in this case is whether an effective 
date earlier than January 21, 1993, is warranted under the 
provisions of section 5110(g) and its implementing 
regulation, 38 C.F.R. § 3.114(a), which provide an exception 
to the general rule for assigning effective dates for awards 
of compensation where the award was made pursuant to a 
liberalizing law.

It is unclear in this case whether the veteran was awarded 
compensation under the provisions of the 1991 Act or under 
section 3.313 of VA regulations.  The October 1993 statement 
of the case cited the 1991 Act indicating that compensation 
was granted under that law but the March 1998 VA hearing 
officer's decision suggested that compensation was granted 
under 38 C.F.R. § 3.313.  Regardless, both provisions are 
"liberalizing" because prior to their enactment a veteran, 
including a veteran who had served in Vietnam, would have had 
to have shown by appropriate evidence that NHL had its onset 
during active service, was aggravated therein, or was 
otherwise the result of a disease or injury incurred during 
active service in order to be awarded service connection for 
NHL; whereas, pursuant to the 1991 Act or section 3.313, a 
Vietnam veteran need only show that he had NHL, i.e., that he 
had been diagnosed with the disorder at anytime after active 
service, and it was presumed under the law that the disease 
was incurred during active service.  Compare 38 U.S.C.A. 
§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306, with 
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.313, 3.307, 3.309.  Thus, 
the 1991 Act and section 3.313 of the regulations are 
"liberalizing" provisions because they lessened the burden 
of proof required to establish service connection for NHL for 
veterans who served in Vietnam during the Vietnam era.

Because the veteran in this case was awarded compensation for 
NHL pursuant to a liberalizing law -- regardless of the 
uncertainty in the record as to which law it 
was -- the question confronting the Board is whether an 
effective date may be assigned earlier than the date of 
receipt of his claim for service connection under 
section 5110(g) of the statute and its implementing 
regulation at 38 C.F.R. § 3.114(a).  Among the factors for 
consideration in making this determination is whether it is 
relevant to the outcome of the case that the 1991 Act and 
section 3.313 have different effective dates, the 1991 Act 
having a prospective effective date of February 5, 1991, the 
date of its enactment, and section 3.313 having a retroactive 
effective date to August 5, 1964.

"Section 5110(g) is a permissive statute which does not 
require VA to make a retroactive award for a period of one 
year prior to the date of appellant's claim . . . ."  McCay 
v. Brown, 9 Vet. App. 183, 187 (1996).  Instead, the statute 
states that the effective date shall be "fixed in accordance 
with the facts found" within certain limits, namely, that 
the date "shall not be earlier than the effective date" of 
the liberalizing law under which compensation was awarded and 
that, in no event, shall the award of compensation "be 
retroactive for more than one year from the date of 
application therefor or the date of administrative 
determination of entitlement, whichever is earlier."  
38 U.S.C.A. § 5110(g).  Section 5110(g) by its own terms is 
itself "[s]ubject to the provisions of section 5101" which 
requires that, in order for VA benefits to be paid, a claim 
must be filed.

A precedent opinion of the VA General Counsel issued in 
February 1994 noted that a Transmittal Sheet accompanying the 
issuance of the statute's implementing regulation, section 
3.114, in 1962 "discussed application of the statute purely 
in terms of pending or previously-denied claims", i.e., 
claims that were "pending" or that had been "previously 
denied" at the time that a liberalizing law, pursuant to 
which those "pending" or "previously denied" claims could 
be granted, was enacted.  VAOPGCPREC 5-94 at para. 7 (Feb. 
18, 1994).  However, the General Counsel observed that the 
statements in the Transmittal Sheet were not regulatory in 
nature and, in view of the statutory terms and legislative 
history, appeared to have been based on "an overly 
restrictive reading of the statute."  Id.  The General 
Counsel noted that the terms of section 5110(g) and its 
legislative history were consistent with the construction 
that the reference to section 5101 in the opening clause of 
section 5110(g) "merely requires that a claim for benefits 
actually have been filed with VA at some point before an 
award of benefits can be made."  Id. at para. 8.

The implementing regulation, section 3.114(a), provides that 
in order to be eligible for a retroactive payment, the 
evidence must show that the claimant met all eligibility 
criteria for the liberalized benefit on the effective date of 
the liberalizing law and that such eligibility existed 
continuously from that date to the date of claim or 
administrative determination of entitlement.  38 C.F.R. 
§ 3.114(a).  In the General Counsel's 1994 precedent opinion, 
which concerned whether the provisions of sections 5110(g) 
and 3.114 could be applied in establishing an effective date 
for an award of compensation for NHL based on an original 
claim made pursuant to section 3.313, the General Counsel 
held that section 3.114(a) would have no application in 
claims under section 3.313 -- not because section 3.114(a) 
was inapplicable to liberalizing statutes or regulations with 
retroactive effective dates but rather because, as a 
practical matter, "no one could have served in Vietnam 
during that era and subsequently developed NHL by [August 5, 
1964]" since, under 38 U.S.C. § 101(29), the Vietnam era 
began on August 5, 1964.  VAOPGCPREC 5-94 at para. 13.

In 1996, however, -- contrary to the opinion of the General 
Counsel that section 3114(a) was applicable to liberalizing 
laws with retroactive effective dates, -- the United States 
Court of Appeals for Veterans Claims (Court) held in McCay v. 
Brown that "the requirement, pursuant to section 3.114(a), 
that a claimant have met all eligibility criteria on the 
effective date of the liberalizing law or administrative 
issue and continuously from that date to the date of the 
claim, is not a permissible construction of 38 U.S.C. 
§ 5110(g) where a liberalizing law has a retroactive 
effective date."  McCay v. Brown, 9 Vet. App. 183, 187 
(1996).  The Court noted that "the intent of section 5110(g) 
was to provide a one-year grace period, such as that allowed 
after discharge or death, for potential beneficiaries who 
would otherwise be penalized by not filing promptly" and 
that "the Secretary's application of the regulation fulfills 
this intent when the liberalizing law is prospective."  
McCay, 9 Vet. App. at 188.  For example, "where a law is 
enacted in 1991, and is effective from that date, a claimant 
filing in 1992 will receive a one-year retroactive award only 
if he met the eligibility criteria as of 1991."  Id. at 188.  
The Court stated that the purpose of the grace period was to 
give claimants time to react after a change in the law.  Id.

However, where a liberalizing law had a retroactive effective 
date, the Court stated that application of the eligibility 
criteria in the second sentence of section 3.114(a) did not 
give effect to Congress's intent to provide a grace period 
for filing claims and resulted in unequal treatment of 
claimants.  Id.  The Court provided an example involving an 
award of compensation for soft tissue sarcoma pursuant to 
former section 3.311a of VA regulations which, although 
promulgated in 1991, had an effective date of 1985.  The 
Court noted that, where two claimants both filed claims in 
1990 but one had been diagnosed with the cancer in 1985 and 
the other had been diagnosed in 1987, only the claimant who 
was diagnosed in 1985 met the eligibility requirements at the 
time of the 1985 retroactive effective date and therefore 
would receive a one-year retroactive benefit prior to the 
date of claim under section 3.114.  McCay, 9 Vet. App. at 
188.

As a result of the holding in McCay, VA amended section 
3.114(a) in 1997 to limit application of the eligibility 
criteria to awards based on liberalizing law with prospective 
effective dates.  Thus, the second sentence of the regulation 
formerly stated,

In order for a claimant to be eligible 
for a retroactive payment under the 
provisions of this paragraph the evidence 
must show that the claimant met all 
eligibility criteria for the liberalized 
benefit on the effective date of the 
liberalizing law or VA issue and that 
such eligibility existed continuously 
from that date to the date of claim or 
administrative determination of 
entitlement. . . .

38 C.F.R. § 3.114(a) (1996).  It now states, in pertinent 
part,

Where . . . compensation . . . is awarded 
or increased pursuant to a liberalizing 
law or VA issue which became effective on 
or after the date of its enactment or 
issuance, in order for a claimant to be 
eligible for a retroactive payment under 
the provisions of this paragraph the 
evidence must show that the claimant met 
all eligibility criteria for the 
liberalized benefit on the effective date 
of the liberalizing law or VA issue and 
that such eligibility existed 
continuously from that date to the date 
of claim or administrative determination 
of entitlement. . . .

38 C.F.R. § 3.114(a) (1999) (emphasis added).

The revised provision was made effective as of June 12, 1996, 
the date that the Court issued its opinion in McCay.  62 Fed. 
Reg. 17706 (April 11, 1997).  Because this amendment to 
section 3.114(a) was made while the veteran's appeal in this 
case of the effective date assigned for his award of 
compensation for NHL was pending, he is entitled to 
consideration under both provisions of the law and, if one 
provision is more favorable to his claim for an earlier 
effective date than the other, he may have the benefit of the 
more favorable provision.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991) (holding that, where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to appellant 
should and will apply unless Congress provides otherwise or 
permits the Secretary to do otherwise).

An Earlier Effective Date For An Award
Of Compensation Pursuant To The 1991 Act.

Assuming that the veteran was awarded compensation for NHL 
under the provisions of the 1991 Act, the Board notes that 
the 1997 amendment to section 3.114(a) has no effect because 
the 1991 Act was made effective on the day of its enactment 
in February 1991 and therefore its effective date is 
prospective.  Because the effective date of the 1991 Act was 
prospective, the Board notes that, in order for the veteran 
to be eligible for a retroactive payment under section 
3.114(a) -- before and after the 1997 amendment to section 
3.114(a) -- "the evidence must show that the claimant met 
all eligibility criteria for the liberalized benefit on the 
effective date of the [1991 Act] and that such eligibility 
existed continuously from that date to the date of claim or 
administrative determination of entitlement."  38 C.F.R. 
§ 3.114(a).

Concerning the "eligibility criteria" for the award of 
compensation for NHL, the Board notes that VA compensation is 
paid for "disability resulting from personal injury suffered 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty, in the active military, naval, or air 
service . . . ."  38 U.S.C.A. § 1110; see Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that Secretary's and 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed).  The veteran in this case was not diagnosed as 
having NHL until the biopsy was performed in June 1992 and 
there is no evidence showing that he suffered a disability 
resulting from NHL from February 1991, the effective date of 
the 1991 Act, continuously to the date of receipt of his 
claim in January 1993.  Instead, the earliest date that the 
evidence shows the existence of a disability due to NHL is 
June 1992.  Accordingly, assuming that compensation benefits 
were awarded for NHL under the 1991 Act, the Board concludes 
that a retroactive payment under the provisions of sections 
5110(g) and 3.114(a) is not warranted in this case because 
the evidence does not show that the veteran met all 
eligibility criteria for the liberalized benefit on February 
6, 1991, the effective date of the 1991 Act and that such 
eligibility existed continuously from that date to the date 
of receipt of his claim in January 1993.  Therefore, his 
appeal for an earlier effective date on this basis must be 
denied.

An Earlier Effective Date For An Award
Of Compensation Pursuant To Section 3.313.

Assuming that the veteran was awarded compensation for NHL 
under the provisions of section 3.313 of the regulations, the 
Board notes that, prior to the Court's decision in McCay and 
the 1997 amendment to the eligibility requirement in section 
3.114(a) that rendered the eligibility requirement 
inapplicable to liberalizing VA issues with retroactive 
effective dates such as section 3.313, the eligibility 
requirement for a retroactive payment of benefits was 
applicable to an award of compensation granted under section 
3.313, as the VA General Counsel noted in its 1994 precedent 
opinion.  VAOPGCPREC 5-94 (Feb. 18, 1994).  However, just as 
the General Counsel described would be the practical effect 
of such application to awards made pursuant to section 3.313, 
applying the eligibility requirement does not result in a 
retroactive payment because the evidence in this case does 
not show that the veteran met all eligibility criteria for 
the liberalized benefit on August 5, 1964, the effective date 
of section 3.313 and that such eligibility existed 
continuously from that date to the date of receipt of his 
claim in January 1993.  Thus, the Board concludes that a 
retroactive payment under the provisions of sections 5110(g) 
and 3.114(a) is not warranted in this case prior to the 
amendment of section 3.114(a) in 1997 and the appeal for an 
earlier effective date on this basis must be denied.

Thus, the remaining question in this case is whether a 
retroactive payment of compensation may be awarded under 
section 5110(g) and 3.114(a) in this case under the 
provisions as they exist since the 1997 amendment to section 
3.114(a).  Karnas, 1 Vet. App. at 312-13.  In this regard, 
the Board notes that the Court in McCay reversed and remanded 
that case to the Board and ordered that an award of 
compensation benefits retroactive to May 24, 1989, one year 
prior to the date that of receipt of the claim in May 1990.  
McCay, 9 Vet. App. at 188-89.  Moreover, the Court noted in 
McCay, that in another case, Viglas v. Brown, 7 Vet. App. 1 
(1994), the Court had affirmed the VA determination granting 
a one-year retroactive award.  Viglas concerned an award of 
dependency and indemnity compensation (DIC) for the cause of 
the veteran's death from NHL pursuant to section 3.313.

Thus, it is clear that retroactive payments of benefits may 
be granted under sections 5110(g) and 3.114(a) where 
compensation is awarded pursuant to a liberalizing law with a 
retroactive effective date.  The effect of the holding in 
McCay and the subsequent amendment to section 3.114(a) in 
1997 was merely to remove the eligibility requirement in the 
second sentence of section 3.114(a) as a bar to such payments 
in cases involving a liberalizing law with a retroactive 
effective date.  Thus, the issue in this case is whether the 
veteran is entitled to a retroactive payment of his 
compensation award under sections 5110(g) and 3.114(a) as 
were the appellants in McCay and Viglas or whether this case 
differs from McCay and Viglas in some way that demonstrates 
that the veteran is not entitled to a retroactive payment.

In McCay, the veteran filed a claim in May 1990 for service 
connection for soft tissue sarcoma due to Agent Orange 
exposure.  He had been diagnosed with the disease in 1987.  
He was granted benefits under a liberalizing VA issue, former 
VA regulations section 3.311a, that was promulgated in 1991 
but made effective retroactively to 1985.  McCay, 9 Vet. App. 
at 187.  The VA assigned an effective date of the date of 
claim because the veteran was barred by the eligible 
requirement in section 3.114 from receiving a retroactive 
payment because he had not had the disability continuously 
from 1985, the effective date of the liberalizing VA issue, 
but rather was diagnosed in 1987.  When the Court held that 
the eligibility requirement of section 3.114(a) was 
inapplicable where a liberalizing law had a retroactive 
effective date, it also ordered the Board to grant a 
retroactive payment back to one year prior to the date 
McCay's application for benefits was received.  The Court did 
so on the basis that VA had granted a retroactive payment in 
Viglas, a similar case, and the Court noted that the Board's 
interpretation of section 3.114(a) in Viglas was inconsistent 
with its interpretation in McCay.  The Court attributed the 
contradiction in the Board's interpretations of 3.114(a) to 
the General Counsel's 1994 opinion which had not yet been 
issued when the Board rendered its decision in Viglas but 
which had been issued by the time the Board issued its 
decision in McCay and which the Board had cited in its 
decision in McCay.  Citing Karnas, the Court decided that the 
veteran deserved the benefit of the more favorable VA 
interpretation of section 3.114(a) as had been applied in 
Viglas.

In Viglas, the widow of a Vietnam veteran who had died from 
NHL in November 1987 applied for dependency and indemnity 
compensation (DIC) in January 1991 pursuant to section 3.313 
of VA regulations.  Her claim for DIC was granted and 
initially the RO awarded an effective date of February 1991 
but, before the case was sent to the Board on appeal, the RO 
granted a retroactive payment back to February 1990.  She 
continued her appeal for an earlier effective date, the Board 
denied it, and she appealed to the Court.  While the case was 
pending on appeal at the Court, the General Counsel issued 
Precedent Opinion 5-84.  The Court noted that the opinion was 
not relevant to the issue in Viglas because in large part it 
addressed whether eligible claimants, who, prior to the 
establishment of presumptive service connection of NHL, had 
been denied service connection or DIC based on NHL, were 
entitled to receive benefits retroactive to one-year prior to 
the date of their original applications and that the opinion 
did not address the situation in Viglas, that of a claimant 
who had not been denied service connection or DIC prior to 
the establishment of presumptive service connection.  Viglas, 
7 Vet. App. at 6-7.  The Court affirmed the Board's denial of 
an effective date for a retroactive payment more than 
one-year prior to the date of application.

As indicated by the VA General Counsel in VAOPGCPREC 5-94, 
section 5110(g) was interpreted -- prior to the issuance of 
the General Counsel's opinion in 1994 -- as applicable only 
to claims that were pending or that had been previously 
denied at the time that a liberalizing law was enacted.  This 
interpretation was evident in a Transmittal Sheet that 
accompanied the issuance of the implementing regulation, 
section 3.114(a), in 1962.  However, the General Counsel 
indicated in the opinion that that such an interpretation of 
the statute was too restrictive.

In McCay, the veteran's May 1990 claim for service connection 
for soft tissue sarcoma was "pending" at the time of the 
promulgation in 1991 of the liberalizing VA issue pursuant to 
which his claim was granted.  Thus, under the "old" 
interpretation of section 5110(g) which the VA General 
Counsel stated was too restrictive in its 1994 opinion, a 
retroactive payment could have been granted by VA in McCay's 
case had it not been barred by the eligibility rule in the 
second sentence of section 3.114(a) because the law under 
which McCay's compensation benefit was granted had a 
retroactive effective date of 1985 and he had not been 
diagnosed with soft tissue sarcoma until 1987.  Once the 
Court removed the bar to a retroactive payment by holding 
that the eligibility requirement of section 3.114(a) was 
inapplicable to liberalizing laws with retroactive effective 
dates because it ran afoul of the intent of the statute, the 
Court then reasoned that McCay should be allowed a 
retroactive payment.  In Viglas, unlike McCay, the appellant 
did not have a claim pending for DIC at the time that section 
3.313 was promulgated in October 1990.  55 Fed. Reg. 43123 
(Oct. 26, 1990).  She did not file her claim until January 
1991.  Nevertheless, VA granted her a retroactive payment for 
one-year prior to receipt of her application.

McCay and Viglas both differ from the case presently before 
the Board because McCay had a claim for benefits pending at 
the time that the liberalizing VA issue under which his claim 
was granted was promulgated and Viglas filed her claim within 
a few months after the liberalizing VA issue under which her 
claim was granted was promulgated.  In addition, both claims 
involved a diagnosis of the claimed disease years prior to 
the promulgation of the liberalizing laws involved.

The case presently before the Board may be distinguished from 
the situations in McCay and Viglas because there is a greater 
lapse of time -- more than one year -- in this case between 
the promulgation of the liberalizing law under which the 
veteran's claim would ultimately be granted and the filing of 
the claim.  Specifically, the veteran filed his claim in 
January 1993, more than two years after section 3.313 was 
issued in October 1990.  Moreover, NHL was not diagnosed in 
this case until 1992, more than 18 months after section 3.313 
was issued.  Thus, if the intent of section 5110(g), as the 
Court noted in McCay, "was to provide a one-year grace 
period, such as that allowed after discharge or death, for 
potential beneficiaries who would otherwise be penalized by 
not filing promptly" and if "[t]he purpose of a grace 
period [] is to give claimants time to react after a change 
in the law", one question confronting the Board in this case 
is whether the "one-year grace period" had already expired 
by the time the veteran in this case applied for benefits in 
January 1993 pursuant to the liberalizing VA issue of section 
3.313 which had been promulgated in October 1990.  For the 
reasons and bases which follow, the Board concludes that the 
"one-year grace period" had expired by the time the veteran 
in this case applied for benefits in January 1993, and that 
his claim for an earlier effective date under sections 
5110(g) and 3.114(a) must be denied.

First, the Court in McCay compared the "one-year grace 
period" to similar grace periods allowed "after discharge 
or death."  McCay, 9 Vet. App. at 187.  The reference is to 
two exceptions to the general rule in section 5110(a) that 
the effective date of an award of compensation or DIC "shall 
not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  Section 5110(b)(1) 
provides an exception to the general rule where a veteran 
files a claim within the year following his discharge from 
active duty.  In that situation, if the veteran is awarded 
compensation benefits, the effective date "shall be the day 
following the date of discharge or release".  38 U.S.C.A. 
§ 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  However, if his 
claim is not received within one year from the date of 
discharge, the general rule under section 5110(a) for 
effective dates for awards of compensation applies and an 
effective date earlier than the date of receipt of claim may 
not be awarded.

Similarly, the Court's reference in McCay to the "one-year 
grace period" for claims filed "after . . . death" is to 
the exception to the general rule in section 5110(a) that is 
found in section 5110(d)(1) which provides that the effective 
date for an award of death compensation or DIC "shall be the 
first day of the month in which the death occurred" if the 
application for the benefit "is received within one year 
from the date of death."  38 U.S.C.A. § 5110(d)(1); 
38 C.F.R. § 3.400(c)(2).  If the application is received more 
than one year after the date of death, the general effective 
date rule under section 5110(a) applies.  Thus, the Court's 
comparison to the "one-year grace period . . . allowed after 
discharge or death" and its statement that the intent of 
section 5110(g) was to provide such grace period, the purpose 
of which was "to give claimants a time to react after a 
change in the law", indicates that the intent of the statute 
was to give claimants a one-year grace period after a change 
in the law to file claims for benefits under the new law.  
McCay, 9 Vet. App. at 187-88.  Under this interpretation of 
section 5110(g), the general rule under section 5110(a) 
governing effective dates for awards of compensation was 
properly applied because the veteran in this case did not 
file his claim within the one-year grace period following the 
promulgation in October 1990 of section 3.313, and therefore 
he was not entitled to an earlier effective date under 
section 5110(g).

Second, the veteran has argued that he is entitled to an 
effective date back to June 1992 when he was diagnosed with 
NHL under the provisions of 38 C.F.R. § 3.114(a)(3).  A 
reading of subsection (3) of section 3.114(a) in light of the 
General Counsel's indication in Precedent Opinion 5-94 that 
the "old" interpretation of section 5110(g) presented in 
the 1962 Transmittal Sheet was too restrictive -- and without 
regard to the Court's analysis in McCay as to the intent of 
section 5110(g) to provide a one-year grace period -- seems, 
at first glance, to possibly permit an earlier effective date 
to be granted in this case.  Section 3.114(a)(3) provides,

If a claim is reviewed at the request of 
the claimant more than 1 year after the 
effective date of the law or VA issue, 
benefits may be authorized for a period 
of 1 year prior to the date of receipt of 
such request.

38 C.F.R. § 3.114(a)(3).  The veteran in this case filed a 
claim in January 1993, "more than 1 year after the effective 
date of the . . . VA issue" pursuant to which his claim was 
granted because January 1993 is more than one year after 
August 5, 1964, the effective date of section 3.313.  Thus, 
assuming that his January 1993 claim may also be construed 
simultaneously as "a request" to have that claim 
"reviewed", subsection (3) appears to authorize benefits in 
such a situation "for a period of 1 year prior to the date 
of receipt of such request".

However, such an interpretation of the regulation, besides 
being an awkward construction of the actual words used in the 
regulation, produces an irregular result when viewed in the 
context of basic entitlement provisions governing VA 
disability compensation.  Subsection (3) does not authorize 
retroactive payment of benefits for "less than a year" or 
for "a year or less", but rather only "for a period of 1 
year" which would result in this case in an anomaly because 
the veteran would be awarded payment of VA disability 
compensation for a period which would include January to June 
1992 during which he was not disabled.  As noted above, the 
purpose of VA disability compensation is to compensate a 
veteran for disability incurred in active service.  
38 U.S.C.A. §§ 1110, 1131; see Degmetich, 104 F. 3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed).

Rather than authorizing retroactive payment of benefits for 
one year prior to the date of receipt of claim in all cases 
where those benefits are awarded pursuant to a new 
liberalizing law -- regardless of how many years after 
promulgation of the "new" law a claim for such benefits is 
received, -- subsection (3), like the two other enumerated 
subsections of section 3.114(a), does not contemplate a 
situation in which retroactive payment of benefits may be 
authorized for a period that is based on the date that a 
claim has been received.  Subsection (3), like the two other 
enumerated subsections of section 3.114(a), does not 
authorize retroactive payment of benefits for specific 
periods based on when a claim "is received" at all, but 
rather it authorizes retroactive payment of benefits based on 
when a claim "is reviewed".  38 C.F.R. § 3.114(a)(1), (2), 
(3).  The Board concludes that the enumerated subsections of 
section 3.114(a) contemplate situations based on the  "old" 
interpretation of section 5110(g), as applying only to 
"pending" or "previously denied" claims, as the General 
Counsel noted was evidenced in the 1962 Transmittal Sheet.  

In affirming the Court's decision in McCay, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) -- 
in the context of analyzing the meaning of the terms "the 
date of administrative determination of entitlement" in the 
statute -- discussed "the very purpose" of section 5110(g) 
as authorizing VA to identify potential beneficiaries of a 
new law, whose claims had previously been denied, and as 
allowing VA to conduct a review of such prior claims and to 
apply the new liberalizing provisions to them without 
requiring the beneficiaries to file another 
"post-enactment" claim.  See McCay v. Brown, 106 F.3d 1577, 
1580-81 (Fed. Cir. 1997).

The legislative history surrounding the 
enactment of section 5110(g) makes clear 
that the very purpose behind that portion 
of the statute which allows the VA to 
award retroactive benefits based on the 
date of administrative determination of 
entitlement was to allow the VA to 
identify potential beneficiaries and 
apply the provisions of liberalized laws 
without the necessity of a potential 
beneficiary filing a post-enactment 
claim.  S. Rep. No. 2042, 87th Cong., 2d 
Sess. 2 (1962), reprinted in 1962 
U.S.C.C.A.N. 3260, 3260-61.  As a claim 
must be on file before benefits may be 
obtained, 38 U.S.C. § 5101(a) (1994), the 
statutory authority to grant benefits one 
year prior to "the date of 
administrative determination of 
entitlement" can only refer to those 
cases in which the veteran had previously 
filed a claim which had been decided 
against the veteran.  In such a case, a 
claim is on file and the VA may review 
such previously-decided claims and pay 
retroactive benefits pursuant to the 
statute.  See VA Office of General 
Counsel Advisory Opinion 28-90 at 6 (May 
1, 1990).  McCay is not such a veteran.

Id.

The Board acknowledges that the Federal Circuit did not state 
that this purpose of section 5110(g), i.e., to authorize VA 
to review previously denied claims and apply the provisions 
of new liberalizing laws to them, was the only purpose of 
section 5110(g), and the Board notes that nothing in the 
Federal Circuit's decision contradicts the General Counsel's 
opinion that the "old" interpretation of section 5110(g) as 
applying only to previously denied and pending claims was too 
restrictive.

However, the Board does conclude that, while authorizing 
review of previously denied or pending claims was not the 
only purpose of section 5110(g), it is this purpose that is 
obviously contemplated by the enumerated subsections of 
section 3.114(a).  In this regard, the first two subsections 
speak of a claim being "reviewed" on VA's own initiative 
and the third refers to a claim being "reviewed" at the 
"request of the claimant".  38 C.F.R. § 3.114(a)(1), (2), 
(3).  Only with difficulty can the third subsection be read 
as authorizing the payment of retroactive benefits in a 
situation such as the one in this case, where the claimant 
has not requested review of a previous claim under a recently 
enacted liberalizing provision but rather submitted a claim 
for benefits more than two years after the promulgation of 
the liberalizing provision.

The Board also notes that, although the General Counsel in 
1994 stated that the "old" interpretation of section 
5110(g) as applying only to previously denied and pending 
claims was too restrictive and that "the opening clause of 
section 5110(g) merely requires that a claim for benefits 
actually have been filed with VA at some point before an 
award of benefits can be made", the Board notes that the 
example that the General Counsel used to illustrate how 
section 5110(g) could apply to an "original" claim involved 
a situation where benefits had been "previously claimed":

For example, in the course of an 
administrative review of previously-
denied claims following a change in law, 
VA may discover that a veteran who had 
previously claimed benefits had died but 
was survived by a spouse who is 
potentially eligible for . . . [DIC] 
under the change in the law.  In light of 
the reference to section 5101 in section 
5110(g), the surviving spouse would be 
required to file a claim for DIC before 
an award of that benefit could be made.  
[Citations omitted.]  However, once such 
a claim is received, retroactive benefits 
could be paid if otherwise in order.

VAOPGCPREC 5-94 at para. 8 (Feb. 18, 1994).  Nothing in the 
General Counsel's opinion is at odds with the Court's 
interpretation in McCay, which it derived from a Motion filed 
by the Secretary, that the intent of section 5110(g) was to 
provide a one-year grace period to allow potential 
beneficiaries to file claims under a new liberalizing law.  
McCay, 9 Vet. App. at 187.

Accordingly, as indicated in the foregoing reasons and bases, 
the Board concludes that, because the veteran was diagnosed 
with NHL and filed his claim for service connection for NHL 
more than one year after section 3.313 was issued in October 
1990, he is not entitled to the "one-year grace period" 
intended by section 5110(g) "to give claimants time to react 
after a change in the law" or to retroactive payment of the 
benefits awarded pursuant to the liberalizing provision of 
section 3.313.  Rather, the effective date of January 21, 
1993, the date his claim for service connection for NHL was 
received, is the earliest effective date for the award of 
compensation that could have been assigned under the general 
rule for assigning such effective dates in section 5110(a).

The veteran has presented additional arguments to the effect 
that the date of his claim should be construed as earlier 
than January 21, 1993.  There appear to be two theories in 
this regard, one in which the veteran claims to have been so 
completely disabled that he was unable to file a claim with 
VA and the other that the veteran's wife filed a claim with 
the Social Security Administration (SSA) and that this claim 
should be considered a claim with VA under the provisions of 
38 C.F.R. § 3.153 (1999), as noted in testimony at the 
personal hearing in July 2000.  With respect to the latter, 
as the veteran's representative noted, this provision refers 
to death benefits, not to disability claims, and there is no 
authority for the Board to apply it to the facts of this 
case.  With respect to the former, the evidence does not show 
that complete disability of the veteran prevented the filing 
of a claim.  The veteran's wife, according to her testimony, 
was able to contact the SSA on behalf of her husband.  
Moreover, although the period in question, after the 
diagnosis of lymphoma had been rendered and chemotherapy 
begun, was undoubtedly and understandably extremely stressful 
to the veteran, the evidence simply does not show that he was 
so incapacitated that he was unable either to use the 
telephone or write a letter or to engage another individual 
to do so on his behalf.

The Board finds that the preponderance of the evidence is 
against a finding of entitlement to an effective date earlier 
than January 21, 1993, for the grant of service connection 
for non-Hodgkin's lymphoma.









	(CONTINUED ON NEXT PAGE)


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals



 

